Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The instant application is a continuation of US Patent Application No. 16/238,282, now U.S. Patent No.  10,819,770.
The Terminal Disclaimer filed on October 15, 2021 has been electronically approved. 
Claims 1-20 are allowable over the prior art of record. For reasons of allowance, see pages 10-13 of Applicant’s remarks of parent application 16/238,282 filed on December 18, 2019 of 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed October 13, 2021 with respect to the non-statutory double patenting rejection have been fully considered and are persuasive.  The non-statutory double patenting rejection of claims 1-20 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454